Kassal, J.,
concurs in a memorandum as follows: I agree with my colleagues that there is no basis on this record to interfere with the established priority in terms of the conduct of depositions.
In my view, the parties may well be advised to consider, should the need arise in the future, an application for the appointment of a referee or judicial hearing officer pursuant to CPLR 3104. While there has been no application for such appointment and the issue is not raised on this appeal, CPLR 3104 does furnish an appropriate remedy to accommodate the right of the parties to proceed with discovery in orderly fashion under close supervision by a disinterested referee, without undue burden upon the judicial system.
*717The history of recalcitrance, the difficulty experienced by these parties in terms of the extent of discovery thus far held, the fact that there are seven other parties, all apparently prepared to engage in extensive third-party proceedings, the complexity of the substantive and disclosure issues in this and the other related pending proceedings and, finally, the millions of dollars involved, demonstrate that this may be an appropriate case for the appointment of a referee or judicial hearing officer to supervise disclosure under CPLR 3104.
We must be mindful in litigation of this magnitude of the burden imposed upon the court. Here, in the wings and awaiting the next step are discovery and inspection proceedings pertaining to 40 file-cabinet drawers of documents. Obviously, there will be extensive discovery in the future, which may well generate protracted and lengthy motion practice. It is well to note that only one witness has been deposed in almost one year’s time and that examination has still not been completed.